Citation Nr: 9916159	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-18 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 until 
October 1967.  He died on January [redacted] 1995.  At the time of 
death, service connection was not in effect for any 
disability.  The appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1995 from the Detroit, Michigan Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death, to include as a result of a disease 
occasioned by Agent Orange exposure.

This case was remanded by a decision of the Board dated in 
August 1997 and is once again before the signatory Member for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1995; his death 
certificate lists the cause of death as respiratory failure 
due to or as a consequence of metastatic head and neck 
cancer. 

2.  At the time of death, the veteran was not service-
connected for any disability. 

3.  There is no medical evidence of a nexus between the 
metastatic cancer of the head and neck which lead to the 
veteran's death and his period of military service.

4.  There is no medical evidence that a service-connected 
disability was the immediate or underlying cause of the 
veteran's death, nor is there medical evidence that a 
service-connected disability contributed substantially or 
materially to cause his death, combined to cause his death, 
or aided or lent assistance to the cause of his death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that the cancers 
from which the veteran died developed as a result of the 
veteran's exposure to the herbicide Agent Orange in Vietnam.  
The record confirms that the veteran served in the Republic 
of Vietnam during the Vietnam War era. 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 
(1998).

Initially, it is pointed out that malignant tumors are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Moreover, there is a statutory presumption 
that certain diseases are the result of exposure to an 
herbicide in service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(e) (1998).  The inclusion of certain 
diseases, as opposed to others, within the list of 
presumptive disorders reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical and scientific evidence, that there exists a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41,368-41, 371 (1996).  

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of her husband's death.  In this 
regard, she has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection for the 
cause of the veteran's death is well grounded, the appellant 
must satisfy three elements.  First, there must be clinical 
identification of the fatal disability.  Second, there must 
be medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus between an 
in-service disease or injury and the fatal disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The veteran's service medical records reflect no treatment 
for complaints or symptoms affecting the head or neck.  Upon 
examination in October 1967 for release from active duty, the 
respiratory system and head and neck were evaluated as 
normal. 

A copy of the veteran's death certificate was received 
showing that he died on January [redacted] 1995 at the age of 49, and 
that the immediate cause of death was respiratory failure due 
to or as a consequence of metastatic head and neck cancer 
with an onset of 2 1/2 years earlier.  A claim for Dependency 
and Indemnity Compensation benefits was received from the 
appellant in March 1995. 

Pursuant to Board remand of August 1997, extensive private 
clinical records pertaining to treatment for the veteran's 
terminal illness, dated from 1991, were received and 
associated with the claims folder.  The veteran was shown to 
have been admitted to the Hurley Medical Center in January 
1994 for administration of chemotherapy and discharge 
diagnoses of carcinoma of the mandible with pulmonary 
metastasis and dysphagia were rendered at that time.  A 
comprehensive medical report dated in April 1994 from the 
Hurley Medical Center noted that the veteran was well until 
the spring of 1991 when he had developed a soreness in the 
left side of his mouth followed by weight loss.  It was 
reported that he subsequently developed pain which extended 
to the left ear and neck as well as nodules.  A punch biopsy 
was performed showing malignancy predominantly in the left 
retromolar trigone, but also involving the hard and soft 
palate, the adjacent left posterior tone and lower gum 
extending to the left neck in July 1991.  In August 1991, 
radical surgery was accomplished consisting of a 
tracheostomy, left functional radical neck dissection, left 
segmental mandibulectomy, partial glossectomy, and partial 
resection of the soft and hard palate with reconstruction.  
It was reported that pathology studies revealed infiltrating, 
keratinizing well differentiated squamous cell carcinoma 
involving three of 26 lymph nodes.  An intensive course of 
radiation therapy, additional surgery and chemotherapy 
ensued.  Subsequent diagnostic studies revealed malignancy of 
the tongue, hypoglossal nerve extending to the carotid 
artery, and recurrent disease in the neck.  There was 
progression in the left jugulodigastric node area.  It was 
noted that a chest X-ray continued to be normal.  As history 
of the veteran's social habits, it was noted that he had 
smoked one and one half packs of cigarettes daily for 
approximately 30 years and had drunk four to six beers per 
day.  The veteran reported that he had been in Vietnam and 
probably had been exposed to Agent Orange.  The veteran was 
also admitted to the Hurley Medical Center for antibiotic 
therapy in July 1994 due to pneumonia.  It was noted that he 
had a previous history of smoking and ethanol abuse which he 
had quit four years before.

A medical report from dated in July 1994 from R. Danish, 
M.D., noted progression of the malignancy at the oral pharynx 
and the base of the tongue with significant pain.  It was 
reported that he had intermittent pain in the head and neck 
are for which he took liquid morphine.  It was noted that the 
veteran had speech and swallowing difficulty and that his 
nutrition was provided mostly through a gastrostomy tube.  It 
was reiterated at that time that the veteran had smoked at 
the rate of one and a half to two packs of cigarettes per day 
for 30 years.  An impression of recurrent head and neck 
carcinoma which has received maximum surgical and radiation 
therapy was recorded. 

Records from Home Health & Hospice dated in August 1994 show 
that that veteran received home care due to a declining 
condition and a comprehensive treatment plan was implemented.  
In a summary update to the treatment plan printed in November 
1994, it was recorded that the veteran's "respiratory status 
was still guarded due to tumor on left larynx region."  The 
records show that the veteran was transferred from home care 
to hospice care in December 1994, where it was subsequently 
recorded that he was in terminal status.  

Analysis

After reviewing the evidence as a whole, the Board is unable 
to find that the appellant has presented a well-grounded 
claim.  To begin with, there is no competent evidence linking 
respiratory failure or metastatic head and neck cancer noted 
on the veteran's death certificate to any disease or injury 
during the veteran's service.  There is no medical evidence 
that any head or neck cancer was present in service, or was 
clinically evident within one year of separation from 
service.  See 38 C.F.R.§§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  Moreover, the Board further notes that none 
of the veteran's malignancies are among the diseases subject 
to presumptive service connection based upon exposure to 
Agent Orange.  38 C.F.R. § 3.316 (1998).  It is noted in this 
instance that hospice records did indeed make reference to a 
tumor in the left larynx region.  In this regard, however, an 
opinion was sought from a VA physician who determined in May 
1998 after review of the medical record that this was simply 
a healthcare worker's assumption based on incomplete 
information due to a swelling on the veteran's throat.  It 
was found that there was no documentation of laryngeal 
carcinoma.  The Board observes that it is clearly 
demonstrated that none of the veteran's attending physicians 
diagnosed laryngeal cancer.  It appears that no respiratory 
cancer was ultimately identified.

Moreover, the Board has carefully considered the statements 
of the appellant and her representative that Agent Orange 
played a role in the veteran's death.  Significantly, 
however, no medical evidence has been submitted which shows 
that an association exists between the development of 
veteran's metastatic cancer of the head and neck and exposure 
to Agent Orange.  It is observed that the only evidence 
suggesting an etiological relationship between the veteran's 
cancer and his exposure to Agent Orange has been the 
statements of the appellant herself.  She, however, as a lay 
person who is untrained in the field of medicine, is not 
competent to offer an opinion which requires specialized 
knowledge and expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As a well-grounded claim must be supported by 
evidence, more than merely allegations, Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992), the Board must find that this 
aspect of the claim is not well grounded.

The Board empathizes with the appellant at the untimely death 
of her husband at such a relatively young age, and 
understands her strong belief that he suffered from a cancer 
which had its origins as the result of exposure to Agent 
Orange in service.  As discussed above, however, the record 
simply does not include any competent evidence in the form of 
medical records or a medical opinion which in any way tends 
to show that the veteran's death was caused by a disability 
which was incurred or aggravated during service, or was the 
result of a disease occasioned by Agent Orange exposure.  The 
death certificate is clear that the veteran died of cancer of 
the head and neck with metastases, and no competent evidence 
has been received which equates either malignancy with 
presumptive soft tissue sarcoma under 38 C.F.R. §§ 3.307, 
3.309(e).  Accordingly, the appellant's claim for entitlement 
to service connection for the cause of the veteran's death 
must be found to be not well-grounded, and the claim must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make this 
claim "plausible"  See generally McKnight v. Gober, 131 
F.3rd 1483 (fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.


ORDER

The claim for service connection for the cause of the 
veteran's death is not well grounded.  The appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

